     Case 2:20-cv-01268-KJM-KJN Document 10 Filed 07/23/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RAUL RODRIGUEZ,                                 No. 2: 20-cv-1268 KJN P
12                       Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14       RICK HILL,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254 together with a request to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915. Petitioner submitted a declaration that makes the showing required

20   by § 1915(a). Accordingly, the request to proceed in forma pauperis is granted.

21   28 U.S.C. § 1915(a).

22           The exhaustion of state court remedies is a prerequisite to the granting of a petition for

23   writ of habeas corpus. 28 U.S.C. § 2254(b)(1). If exhaustion is to be waived, it must be waived

24   explicitly by respondent’s counsel. 28 U.S.C. § 2254(b)(3).1 A waiver of exhaustion, thus, may

25   not be implied or inferred. A petitioner satisfies the exhaustion requirement by providing the

26   highest state court with a full and fair opportunity to consider all claims before presenting them to

27
     1
      A petition may be denied on the merits without exhaustion of state court remedies. 28 U.S.C.
28   § 2254(b)(2).
                                                     1
     Case 2:20-cv-01268-KJM-KJN Document 10 Filed 07/23/20 Page 2 of 3

 1   the federal court. Picard v. Connor, 404 U.S. 270, 276 (1971); Middleton v. Cupp, 768 F.2d

 2   1083, 1086 (9th Cir. 1985), cert. denied, 478 U.S. 1021 (1986).

 3          After reviewing the petition for habeas corpus, the undersigned finds that petitioner has

 4   failed to exhaust state court remedies. The claims have not been presented to the California

 5   Supreme Court. Further, there is no allegation that state court remedies are no longer available to

 6   petitioner. Accordingly, the petition should be dismissed without prejudice.2

 7          Petitioner also filed a motion for the appointment of counsel. The motion for appointment

 8   of counsel is denied based on the recommendation of dismissal of this action on the grounds that

 9   petitioner failed to exhaust state court remedies.

10          Good cause appearing, IT IS HEREBY ORDERED that:

11          1. Petitioner is granted leave to proceed in forma pauperis;

12          2. Petitioner’s motion for the appointment of counsel (ECF No. 5) is denied;

13          3. The Clerk of the Court is directed to appoint a district judge to this action; and

14          IT IS HEREBY RECOMMENDED that petitioner’s application for a writ of habeas

15   corpus be dismissed for failure to exhaust state remedies.

16          These findings and recommendations are submitted to the United States District Judge

17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

18   being served with these findings and recommendations, petitioner may file written objections

19   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

20   and Recommendations.” If petitioner files objections, he shall also address whether a certificate
21   of appealability should issue and, if so, why and as to which issues. A certificate of appealability

22   may issue under 28 U.S.C. § 2253 “only if the applicant has made a substantial showing of the

23   denial of a constitutional right.” 28 U.S.C. § 2253(c)(3). Petitioner is advised that failure to file

24   ////

25   2
        Petitioner is cautioned that the habeas corpus statute imposes a one year statute of limitations
26   for filing non-capital habeas corpus petitions in federal court. In most cases, the one year period
     will start to run on the date on which the state court judgment became final by the conclusion of
27   direct review or the expiration of time for seeking direct review, although the statute of
     limitations is tolled while a properly filed application for state post-conviction or other collateral
28   review is pending. 28 U.S.C. § 2244(d).
                                                         2
     Case 2:20-cv-01268-KJM-KJN Document 10 Filed 07/23/20 Page 3 of 3

 1   objections within the specified time may waive the right to appeal the District Court’s order.

 2   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: July 23, 2020

 4

 5

 6

 7

 8

 9
     Rod1268.ord
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
